Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (EP2471899) in view of Scanlon et al. (US8585753) and E1 ("Atomization" Thermopedia, 2011, pp. 1-12)
Regarding claims 1-3, 6-7 and 11-18, Takashi teaches forming a pressure sensitive stock material comprising a solvent, which can be an alcohol [0020], n-isopropyl acrylamide [0028], and a RAFT agent (an azo initiator [0018] wherein according to [0028] the molarity of the composition used would indicate ratios of components meeting the claims amounts of mass and molar ratios of components, wherein the composition is exposed to the surface to be coating at 70C for 20 hours. Takashi fails to teach the lesser exposure time claimed.  However, those of ordinary skill in the art would readily recognize that the purpose of the timeframe employed in Takahashi is to allow time for the polymerization reaction to take place wherein greater or less reaction times would allow for the deposition of greater or lesser amounts of polymer on the substrate.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating time of Takashi within a range in order to optimize the amount of polymer deposited on the substrates of Takashi. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Takashi fails to teach wherein the stock solution is deposited via exposure to the atomized solution having the particle size claimed and for the time claimed. However, Scanlon teaches that in the biological coatings areas, coatings are frequently applied in a multitude of ways (col. 42, lines 20-32) including atomization, vapor coating, immersion and combinations of those among other techniques.  Therefore it would have been obvious for one of 
Takashi in view of Scanlon fails to explicitly state the size of the atomized particles or the amount of exposure time. However, E1 clearly shows that in the absence of some teaching to clarify a range of particle sizes, the conversion of bulk liquid into small droplets which is performed by atomizers refers broadly to a droplet size range from submicron to several hundred microns. This range would generally correspond to a range of about 0-999 microns or in other words this generally corresponds to the range cited by the applicant. Those or ordinary skill in the art would readily recognize that the particle size used would directly affect the ability of the composition to stay in the air for any exposure steps, wherein heavier and larger particles of a given composition would tend to be less affected by air currents and more affected by gravity and would tend to deposit sooner which would directly affect coating time.   Therefore in the absence of criticality of the specific particle size range of the current claims which substantially overlaps that of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating particle size of Takashi in view of Scanlon in order to control the coating time and coverage during a given time. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Further, while no particular range of time for the coating process of Takashi in view of Scanlon is given, it should be noted that those of ordinary skill in the art would readily recognize that the amount of time that a substrate it exposed to a given amount of vapor would inevitably result in more or less deposited coating given a defined amount 
Regarding claims 4-5, Takashi teaches that the polystyrene [0021].
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717